60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Jose NAVARRETE, Defendant-Appellant.
No. 94-35163
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1995.*Decided May 5, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Jose Navarrete appeals pro se the district court's denial of his motion brought under 18 U.S.C. Sec. 3582(c)(2).1  Despite Navarrete's incongruous claim otherwise, we have jurisdiction under 28 U.S.C. Secs. 2255, 1291.  We affirm.


3
We find no merit in Navarrete's claims that the district court lacked jurisdiction to convict him of drug crimes.  See United States v. Nixon, 418 U.S. 683, 694 (1974) (recognizing power of United States, as sovereign, to bring prosecution for violation of federal law); Johnson v. United States, 323 U.S. 273, 274-76 (1944) (district court has jurisdiction over crimes committed within its district); United States v. Visman, 919 F.2d 1390, 1392-93 (9th Cir. 1990) (Commerce Clause gives Congress power to criminalize activities affecting interstate commerce), cert. denied, 502 U.S. 969 (1991); United States v. Studley, 783 F.2d 934, 937 (9th Cir. 1986) (federal courts have statutory jurisdiction over federal crimes); United States v. Warren, 610 F.2d 680, 684 n.8 (9th Cir. 1980) (district court has personal jurisdiction over any person who appears before it, regardless of how appearance is effected); Jett v. Castaneda, 578 F.2d 842, 845 (9th Cir. 1978) (federal courts exercise judicial power of United States pursuant to Article III and statutory grants of power).  We reject Navarrete's other claims on appeal because they, too, are frivolous.


4
AFFIRMED.



*
 Because we unanimously find this case suitable for decision without oral argument, we deny Navarrete's request for oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because Navarrete challenges the district court's jurisdiction to convict him, we construe his motion as one brought under 28 U.S.C. Sec. 2255.  See United States v. Johnson, 988 F.2d 941, 943 (9th Cir. 1993)